





EXHIBIT 10.6




INTERCONTINENTAL EXCHANGE HOLDINGS, INC.
EMPLOYMENT AGREEMENT
FOR
BENJAMIN JACKSON
This is an Employment Agreement (the “Employment Agreement”), dated as of August
1, 2016, by and between Intercontinental Exchange Holdings, Inc., a wholly-owned
subsidiary of Intercontinental Exchange, Inc., a Delaware corporation (together
with its affiliates, the “Company” or “ICE”), and Benjamin Jackson
(“Executive”).
Recitals
The Company and Executive are parties to an employment agreement dated as of
June 19, 2012 (the “Former Agreement”);
The Company and Executive desire to make certain changes to the Former
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree to the terms of Executive’s employment
with the Company as follows:
Agreement
1.Term. Subject to the terms and conditions set forth in this Employment
Agreement, ICE agrees to employ Executive and Executive agrees to be employed by
ICE for a term of two (2) years, which shall start on August 1, 2016 and shall
end on the second anniversary of such date. The initial term plus any extension
shall be referred to in this Employment Agreement as the “Term”. Each day the
Term of this Employment Agreement will automatically extend for one (1) day
(unless either party delivers written notice to the other that there will be no
such extension) so that there are always two (2) years remaining in the Term at
any time.


2.Title; Duties and Responsibilities; Powers. Executive’s title initially shall
be Chief Commercial Officer. Executive’s duties and responsibilities and powers
shall be those commensurate with Executive’s position that are set from time to
time by ICE’s CEO or his or her delegate. Executive shall undertake to perform
all of Executive’s duties and responsibilities and exercise all of Executive’s
powers in good faith and on a full-time basis and shall at all times act in the
course of Executive’s employment under this Employment Agreement in the best
interests of ICE.


3.Primary Work Site. Executive’s primary work site for the Term shall be at
ICE’s offices in New York, New York. However, Executive shall undertake such
travel away from Executive’s primary work site and shall work from such
temporary work sites as necessary or appropriate to fulfill Executive’s duties
and responsibilities and exercise Executive’s powers under the terms of this
Employment Agreement.


4.Outside Activities. Executive shall not serve on any boards of directors of,
or provide services (whether as an employee or independent contractor) to, any
entity other than ICE (including, for example,


1

--------------------------------------------------------------------------------





any for-profit, civic, or charitable organization) on or after the date ICE
signs this Employment Agreement without obtaining the consent required by ICE’s
internal compliance reporting procedures then in effect.
   
5.Compensation and Related Matters.


(a)Base Salary. Executive’s initial base salary shall be $600,000 per year,
which shall be payable in accordance with ICE’s standard payroll practices and
policies for senior executives. Executive’s base salary shall be subject to
annual review and periodic increases as determined by the Compensation Committee
of ICE’s Board of Directors (the “Compensation Committee”) or at the direction
of the Board of Directors as a whole. The base salary, as may be in effect from
time to time under this Employment Agreement, shall be referred to as the “Base
Salary”.


(b)Annual Bonus. During the Term, Executive shall be eligible to receive an
annual bonus each year. Executive’s target annual bonus during the Term shall be
150% of Executive’s Base Salary, subject to adjustment from time to time as
determined by the Company in its sole discretion (the “Target Bonus”). The
actual amount of such bonus, if any, may be higher or lower than the Target
Bonus and shall be determined in accordance with a plan adopted and approved by
the Compensation Committee, or at the direction of the Compensation Committee,
ICE’s Chief Executive Officer or his or her delegate, and shall be paid no later
than two and one half (2½) months after the end of the taxable year to which the
bonus relates.


(c)Equity Compensation. Executive shall be eligible for grants of options to
purchase common stock of ICE and other forms of ICE equity or equity-based
grants. Executive’s target annual equity grant date value during the Term shall
be $1,500,000 (the “Target Equity Grant”), although the actual grant date value
may be varied by the Company in its sole discretion. Except as otherwise
provided in this Employment Agreement, the terms of any ICE equity awards
granted to Executive shall be determined by the ICE equity incentive plan in
effect at the time of any such grant(s) and the award agreement applicable to
such grant(s).


(d)Employee Benefit Plans, Programs and Policies. Executive shall be eligible to
participate in the employee benefit plans, programs and policies in effect from
time to time and maintained by ICE for similarly situated senior executives, in
accordance with the terms and conditions of such plans, programs and policies.


(e)Vacation and Other Similar Benefits. Executive shall accrue at least four (4)
weeks of vacation during each calendar year period in the Term, which vacation
time shall be taken subject to such terms and conditions as set forth in
applicable policies as in effect from time to time. Executive shall also have
such paid holidays, sick leave and personal and other time off as called for
under ICE’s standard policies and practices for executives with respect to paid
holidays, sick leave and personal and other time off as may be in effect from
time to time.


(f)Business Expenses. Executive shall have the right to be reimbursed for
reasonable and appropriate business expenses which Executive actually incurs in
connection with the performance of Executive’s duties and responsibilities under
this Employment Agreement in accordance with ICE’s expense reimbursement
policies and procedures for its senior executives as may be in effect from time
to time.


6.Reasons for Termination. ICE shall have the right to terminate Executive’s
employment at any time, and Executive shall have the right to resign at any
time, in each case for any reason or no reason, subject to the terms of this
Employment Agreement. The date of termination of Executive’s employment will be
the date specified in any notice of termination delivered from the Company to
Executive (or, in the case of Executive’s resignation, from Executive to the
Company), except as otherwise set forth below.


2

--------------------------------------------------------------------------------







(a)Death. Executive’s employment shall terminate at Executive’s death.


(b)Disability. ICE shall have the right to terminate Executive’s employment on
or after the date Executive has a Disability. The term “Disability” as used in
this Employment Agreement means any physical or mental condition which renders
Executive unable even with reasonable accommodation by ICE to perform the
essential functions of Executive’s job for at least a one hundred and eighty
(180) consecutive day period and which makes Executive eligible to receive
benefits under ICE’s long term disability plan as of the date Executive’s
employment terminates.


(c)Termination by the Company. The Company may terminate Executive’s employment
at any time, with or without Cause. The term “Cause” as used in this Employment
Agreement will mean:


(i)Executive is convicted of, pleads guilty to, or confesses or otherwise admits
to any felony or any act of fraud, misappropriation or embezzlement;


(ii)Executive knowingly engages in any act or course of conduct (a) which is
reasonably likely to adversely affect the Company’s right or qualification under
applicable laws, rules or regulations to serve as an exchange or other form of a
marketplace described in Section 9(g) or (b) which violates the rules of any
exchange or market in which the Company conducts its Business (as defined in
Section 9(g)) (or at such time is actively contemplating effecting trades);


(iii)there is any act or omission by Executive involving willful misconduct or
gross negligence in the performance of Executive’s duties and responsibilities
under Section 2 or the exercise of Executive’s powers under Section 2 to the
material detriment of the Company; or


(iv)(a) Executive breaches any of the provisions of Section 9(b) through
Section 9(g) or (b) Executive violates any provision of any code of conduct
adopted by the Company which applies to Executive and any other Company
employees if the consequence to such violation for any employee subject to such
code of conduct ordinarily would be a termination of his or her employment by
the Company.


(d)Resignation by Executive. Executive may terminate Executive’s employment with
or without Good Reason. The term “Good Reason” as used in this Employment
Agreement will mean, without Executive’s express written consent:


(i)a material reduction in Executive’s Base Salary under Section 5(a) or, after
a Change in Control, a material reduction in Executive’s Target Bonus or Target
Equity Grant as set forth in Section 5(b) and (c) and as in effect immediately
prior to such Change in Control (for the avoidance of doubt, changes to
Executive’s Target Bonus or Target Equity Grant prior to a Change in Control
shall not constitute “Good Reason”);


(ii)a material reduction in the scope, importance or prestige of Executive’s
duties, responsibilities or powers or Executive’s reporting relationships with
respect to who reports to Executive and whom Executive reports to at the
Company;


(iii)Executive is transferred to a new primary work site which is more than
thirty (30) miles (measured along a straight line) from Executive’s primary work
site immediately before the


3

--------------------------------------------------------------------------------





transfer unless such new primary work site is closer (measured along a straight
line) to Executive’s primary residence than Executive’s primary work site
immediately before the transfer;


(iv)after a Change in Control, Executive’s job title is materially diminished or
there is a material reduction in Executive’s pension and welfare benefits as in
effect immediately prior to such Change in Control;


(v)during the first year following a Change in Control, Executive receives
notice that the Term of this Employment Agreement will not be renewed in
accordance with Section 1;


(vi)the failure of any successor to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Employment Agreement pursuant to Section 12; or


(vii)a material breach of this Employment Agreement by the Company or its
successor.


Notwithstanding the foregoing, no such act or omission will be treated as “Good
Reason” under this Employment Agreement unless:
(A)(i) Executive delivers to the Company a detailed, written statement of the
basis for Executive’s belief that such act or omission constitutes Good Reason,
(ii) Executive delivers such statement before the end of the ninety (90) day
period which starts on the date there is an act or omission which forms the
basis for Executive’s belief that Good Reason exists, (iii) Executive gives the
Company a thirty (30) day period after the delivery of such statement to cure
the basis for such belief and (iv) Executive actually submits Executive’s
written resignation to the Company and terminates employment during the sixty
(60) day period which begins immediately after the end of such thirty (30) day
period if Executive reasonably and in good faith determines that Good Reason
continues to exist after the end of such thirty (30) day period; or


(B)the Company states in writing to Executive that Executive has the right to
treat any such act or omission as Good Reason under this Employment Agreement
and Executive resigns during the sixty (60) day period which starts on the date
such statement is actually delivered to Executive; provided, that if Executive
consents in writing to any reduction described in Section 6(d)(i) or Section
6(d)(ii), to any transfer described in Section 6(d)(iii) or to any change
described in Section 6(d)(iv) in lieu of exercising Executive’s right to resign
for Good Reason and delivers such consent to the Company, the results of the
actions consented to will thereafter be used under this definition for purposes
of determining whether Executive subsequently has Good Reason under this
Employment Agreement to resign as a result of any such subsequent reduction,
transfer or change.


(e)Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, Executive will be deemed to
automatically resign from (i) any position with the Company or any subsidiary of
the Company, including, but not limited to, as an officer, director or trustee
of the Company and any of its subsidiaries and (ii) any board to which Executive
has been appointed or nominated on behalf of the Company.


7.Compensation upon Termination. This section provides the payments and benefits
to be paid or provided to Executive as a result of Executive’s termination of
employment. Except as provided in this


4

--------------------------------------------------------------------------------





Section 7, Executive will not be entitled to anything further from the Company
pursuant to this Employment Agreement as a result of the termination of
Executive’s employment, regardless of the reason for such termination. Upon any
termination of Executive’s employment under this Employment Agreement, except as
otherwise provided, Executive (or Executive’s beneficiary, legal representative
or estate, as the case may be, in the event of Executive’s death) will be
entitled to such rights in respect of any equity awards theretofore made to
Executive, and to only such rights, as are provided by the plan or the award
agreement pursuant to which such equity awards have been granted to Executive or
other written agreement or arrangement between Executive and the Company.


(a)Resignation without Good Reason or Termination for Cause. Following the
termination of Executive’s employment by the Company for Cause or by Executive
without Good Reason or upon expiration of the Term, the Company will pay or
provide to Executive (or Executive’s estate in the event of Executive’s death)
the following (together, the “Accrued Benefits”) as soon as practicable
following the date of termination:


(i)(A) any earned but unpaid Base Salary and (B) any accrued and unused vacation
pay, through the date of termination;


(ii)reimbursement for any amounts due Executive pursuant to Section 5(f) (unless
such termination occurred as a result of misappropriation of funds); and


(iii)any compensation and/or benefits as may be due or payable to Executive in
accordance with the terms and provisions of any employee benefit plans or
programs of the Company.


(b)Termination by Company without Cause or by Executive for Good Reason
(Non-Change in Control). If, during the term, ICE terminates Executive’s
employment other than for Cause or a Disability, or Executive resigns for Good
Reason, in each case before (except as provided in Section 7(c)(4)) or more than
two (2) years after a Change in Control, ICE (in lieu of any severance pay under
any severance pay plans, programs or policies) will provide the Accrued Benefits
and, subject to Section 8, will pay or provide to Executive:


(1)a lump sum cash payment equal to two (2) times Executive’s Base Salary, as in
effect on the date Executive’s employment terminates;


(2)a lump sum cash payment equal to two (2) times the greater of (i) the average
of the last three (3) annual bonuses received by Executive from ICE or any of
its affiliates prior to the date Executive’s employment terminates and (ii) the
last annual bonus received by Executive from ICE or any of its affiliates prior
to the date Executive’s employment terminates;


(3)with respect to options to purchase ICE common stock or other equity or
equity based grants made to Executive (A) for time-vested options or equity
based grants (including performance based grants for which actual performance
achievement has already been certified as of the date of employment
termination), accelerate Executive’s right to exercise such options and vest
such equity grants that would otherwise vest within the two-year period
following the date of termination, (B) for performance based grants for which
performance has not been certified as of the date of employment termination,
determine and certify performance based on actual performance achieved after
completion of the performance period in accordance with the terms of such
grants, and vest the first tranche of such performance grants on the date of
such performance certification, and (C) treat Executive as if Executive had
remained employed by ICE for two (2) years following


5

--------------------------------------------------------------------------------





the date of termination so that the time period over which Executive has the
right to exercise such options shall be the same as if there had been no
termination of Executive’s employment until the end of such two-year period; and


(4)a lump sum cash payment in respect of Executive’s cost of two (2) years’
group health coverage under COBRA.


(c)    Termination by Company without Cause or by Executive for Good Reason
(Change in Control Related). If, during the term, ICE terminates Executive’s
employment other than for Cause or a Disability, or Executive resigns for Good
Reason, in each case within two (2) years after a Change in Control, or as set
forth in Section 7(c)(4), ICE (in lieu of any severance pay under any severance
pay plans, programs or policies) will provide the Accrued Benefits and, subject
to Section 8, will pay or provide to Executive:


(1)the payments and benefits set forth in Section 7(b)(1) and (4);


(2)a lump sum cash payment equal to two (2) times the greatest of (i) the
average of the last three (3) annual bonuses received by Executive from ICE or
any of its affiliates prior to the date Executive’s employment terminates, (ii)
the last annual bonus received by Executive from ICE or its affiliates prior to
a Change in Control and (iii) the last annual bonus received by Executive from
ICE or any of its affiliates prior to the date Executive’s employment
terminates; and


(3)with respect to options to purchase ICE common stock or other equity or
equity based grants made to Executive, (A) cause each award of such equity or
equity based grants to become fully vested (including the lapsing of all
restrictions and conditions) and, as applicable, exercisable as of the date of
termination of Executive’s employment, and deliver promptly (but no later than
15 days) following termination of Executive’s employment any shares of common
stock deliverable pursuant to restricted stock units; provided, that any
outstanding performance-based awards shall be deemed earned at the greater of
the target level or actual performance level through the Change in Control date
(or if no target level is specified, the maximum level) with respect to all open
performance periods and (B) treat Executive as if Executive had remained
employed by ICE for two (2) years following the date of termination so that the
time period over which Executive has the right to exercise such options shall be
the same as if there had been no termination of Executive’s employment until the
end of such two-year period; and


(4)notwithstanding the foregoing to the contrary, if during the one hundred
eighty (180) day-period ending on a Change in Control, Executive experiences a
termination of employment under Section 7(b), then Executive shall have the
right to the benefits under Section 7(c)(3)(A) as if such termination of
employment occurred under this Section 7(c) (without duplication for any
payments or benefits provided under Section 7(b)(4)) as if the Change in Control
date were the date of Executive’s termination of employment.


“Change in Control” means the occurrence of any of the following events:
(i)any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the 1934
Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of securities representing 30% or more of the
combined voting power of the then outstanding securities of the Company eligible
to vote for the election of the members of the Company’s Board of Directors
unless (1) such person is the Company or any subsidiary of the Company, (2) such
person is an employee benefit plan (or a trust which is a part of such a plan)
which provides benefits exclusively


6

--------------------------------------------------------------------------------





to, or on behalf of, employees or former employees of the Company or a
subsidiary of the Company, (3) such person is Executive, an entity controlled by
Executive or a group which includes Executive or (4) such person acquired such
securities in a Non-Qualifying Transaction (as defined in Section 7(c)(iii));


(ii)any dissolution or liquidation of the Company or any sale or the disposition
of 50% or more of the assets or business of the Company; or


(iii)the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving the Company unless
(1) the persons who were the beneficial owners of the outstanding securities
eligible to vote for the election of the members of the Company’s Board of
Directors immediately before the consummation of such transaction hold more than
60% of the voting power of the securities eligible to vote for the members of
the board of directors of the successor or survivor corporation in such
transaction immediately following the consummation of such transaction and (2)
the number of the securities of such successor or survivor corporation
representing the voting power described in Section 7(c)(iii)(1) held by the
persons described in Section 7(c)(iii)(1) immediately following the consummation
of such transaction is beneficially owned by each such person in substantially
the same proportion that each such person had beneficially owned the outstanding
securities eligible to vote for the election of the members of the Company’s
Board of Directors immediately before the consummation of such transaction,
provided (3) the percentage described in Section 7(c)(iii)(1) of the voting
power of the successor or survivor corporation and the number described in
Section 7(c)(iii)(2) of the securities of the successor or survivor corporation
will be determined exclusively by reference to the securities of the successor
or survivor corporation which result from the beneficial ownership of shares of
common stock of the Company by the persons described in Section 7(c)(iii)(1)
immediately before the consummation of such transaction. Any transaction which
satisfies all of the criteria specified in (1), (2) and (3) above will be deemed
to be a “Non-Qualifying Transaction”.


(d)    Termination for Disability or Death. In the event Executive’s employment
is terminated, during the term, for Disability pursuant to Section 6(b) or due
to Executive’s death, Executive (or Executive’s beneficiary, legal
representative or estate) will be entitled to the Accrued Benefits.


8.Release. As a condition to ICE’s making any payments to Executive after
Executive’s termination of employment under this Employment Agreement (other
than the Accrued Benefits and the compensation earned before such termination
and the benefits due under ICE’s employee benefit plans without regard to the
terms of this Employment Agreement), Executive or, if Executive is deceased,
Executive’s estate shall execute and not revoke, within fifty-five (55) days
following Executive’s termination of employment, a release in a form provided by
ICE and as may be in use from time to time, and ICE shall provide such payments
or benefits, if applicable, promptly after Executive (or Executive’s estate)
delivers such release to ICE, but no later than sixty (60) days after the date
of Executive’s termination of employment.


9.Covenants by Executive.


(a)Compliance with Company Policies. Executive agrees to comply with any Company
policies and codes of conduct as may be in effect from time to time and that may
apply to Executive, including without limitation the ICE Global Code of Business
Conduct.


(b)ICE’s and Affiliates’ Property. Upon the termination of Executive’s
employment for any reason or, if earlier, upon ICE’s request, Executive shall
promptly return all Property which had been entrusted


7

--------------------------------------------------------------------------------





or made available to Executive by ICE and each of its affiliates and, if any
copy of any such Property was made by, or for, Executive, each and every copy of
such Property. “Property” means records, files, memoranda, tapes, computer
disks, reports, price lists, customer lists, drawings, plans, sketches, keys,
computer hardware and software, cell phones, smart phones, credit cards, access
cards, identification cards, company cars and other tangible personal property
of any kind or description.


(c)Trade Secrets. Executive agrees that Executive will hold in a fiduciary
capacity for the benefit of ICE and each of its affiliates, and will not
directly or indirectly use or disclose to any person not authorized by ICE, any
Trade Secret of ICE or its affiliates that Executive may have acquired (whether
or not developed or compiled by Executive and whether or not Executive is
authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by ICE or its affiliates for
so long as such information remains a Trade Secret. “Trade Secret” means
information, without regard to form, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that (a)
derives economic value, actual or potential, from not being generally known to,
and not being generally readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use and (b) is the subject
of efforts by ICE and its affiliates that are reasonable under the circumstances
to maintain its secrecy. This Section 9(c) is intended to provide rights to ICE
and its affiliates which are in addition to, not in lieu of, those rights ICE
and its affiliates have under the common law or applicable statutes for the
protection of trade secrets.


(d)Confidential Information. Executive, while employed under this Employment
Agreement and thereafter, shall hold in a fiduciary capacity for the benefit of
ICE and its affiliates, and shall not directly or indirectly use or disclose to
any person not authorized by ICE, any Confidential Information of ICE or its
affiliates that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment by ICE or its affiliates. “Confidential Information”
means any secret, confidential or proprietary information possessed by ICE or
its affiliates relating to their businesses (not otherwise included in the
definition of a Trade Secret under this Employment Agreement), including,
without limitation, customer lists, details of client or consultant contracts,
current and anticipated customer requirements, pricing policies, price lists,
market studies, business plans, policies, operational methods, marketing plans
or strategies, contracts, products, product development techniques or flaws,
computer software programs (including object codes and source codes), data and
documentation, database technologies, systems, structures and architectures,
know-how, inventions and ideas, past, current and planned research and
development, compilations, devices, methods, techniques, processes, designs,
reports, specifications, future business plans, business development, costs,
licensing strategies, advertising campaigns, financial information and data,
business acquisition plans and new personnel acquisition plans that has not
become generally available to the public by the act of one who has the right to
disclose such information without violating any right of ICE or its affiliates.
This Section 9(d) is intended to provide rights to ICE and its affiliates which
are in addition to, not in lieu of, those rights ICE and its affiliates have
under the common law or applicable statutes for the protection of confidential
information. For the avoidance of doubt, nothing in this Employment Agreement
shall impair Executive’s right to make disclosures under the whistleblower
provisions of any applicable law or regulation.


(e)Intellectual Property Rights. Executive hereby agrees that all Intellectual
Property conceived, invented, developed and/or reduced to practice by Executive,
alone or jointly with others, during Executive’s employment with ICE or its
affiliates is the exclusive property of ICE, regardless of whether such
Intellectual Property falls within the scope of Executive’s employment with ICE
or its affiliates. Executive hereby agrees that all Intellectual Property shall
be considered a Work Made For Hire pursuant to 17 U.S.C. § 101 and all


8

--------------------------------------------------------------------------------





rights, titles and interests therein shall vest exclusively with ICE, and to the
extent that any Intellectual Property shall not qualify as a Work Made For Hire,
Executive hereby assigns to ICE all of Executive’s right, title and interest in
such Intellectual Property and agrees to assist ICE, at ICE’s expense, to obtain
patents, copyright and trademark registrations for Intellectual Property, to
execute and deliver all documents and do any and all things necessary and proper
on Executive’s part to obtain such patents and copyright and trademark
registrations and to execute specific assignments and other documents for such
Intellectual Property as may be considered necessary or appropriate by ICE at
any time during or after Executive’s employment with ICE or its affiliates. This
Section 9(e) does not apply to any invention that Executive develops entirely on
Executive’s own time without using ICE’s equipment, supplies, facilities,
Confidential Information, Trade Secrets, know-how or proprietary information,
unless the invention either (a) relates at the time of conception or reduction
to practice of the invention to ICE’s business, or actual or demonstrably
anticipated research or development of ICE, or (b) results from any work
performed by Executive for ICE or its affiliates. Executive will not place
Intellectual Property in the public domain or disclose any inventions to third
parties without the prior written consent of ICE. “Intellectual Property” shall
include without limitation all inventions, ideas, discoveries, patents, patent
applications, registered and unregistered trademarks and service marks and all
goodwill associated therewith and symbolized thereby, domain names, trademark
applications and service mark applications, registered and unregistered
copyrights (including without limitation databases and other compilations of
information), Confidential Information, Trade Secrets and know-how, including
processes, schematics, business methods, formulae and computer software
programs, and all other intellectual property, property and proprietary rights
that, in ICE’s sole discretion, could be used within the scope of ICE’s
business.


(f)Nonsolicitation of Customers or Employees.


(i)Customers. Executive, while employed under this Employment Agreement and
thereafter during the Restricted Period, shall not, on Executive’s own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, call on or solicit for the purpose of
competing with ICE or its affiliates any customers of ICE or its affiliates with
whom Executive had contact during the one-year period preceding Executive’s date
of termination of employment with ICE or its affiliates or about which Executive
learned Confidential Information during Executive’s employment with ICE or its
affiliates. “Restricted Period” means the eighteen (18) month period after the
termination of Executive’s employment without regard to the reason for
Executive’s termination of employment.


(ii)Employees. Executive, while employed under this Employment Agreement and
thereafter during the Restricted Period, shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of ICE or its affiliates with whom Executive had contact
at any time during Executive’s employment with ICE or its affiliates, to
terminate his or her employment or business relationship with ICE or its
affiliates and shall not assist any other person or entity in such a
solicitation.


(g)Non-Compete. Executive and ICE agree that (a) ICE (which expressly includes,
for purposes of this Section 9(g), its successors and assigns, and the direct
and indirect subsidiaries of ICE, including, without limitation,
Intercontinental Exchange Holdings, Inc.) is engaged in operating global
commodity, equity and financial products marketplaces for the trading of
physical commodities, futures contracts, options contracts, other derivative
instruments, and equities, providing risk management and governance tools,
providing clearing services, providing brokerage services, and providing market
data relating to these services and operations (such businesses, together with
any other products or services that may in the future during the pendency of
Employee’s employment be offered by ICE or any entity that is then an affiliate
of ICE, herein being collectively and without limitation referred to as the
“Business”), (b) ICE is one of a limited


9

--------------------------------------------------------------------------------





number of entities that have developed such a Business, (c) while the Business
can be and is available to any person or entity who or which has access to the
internet and desires to engage with ICE in the Business, the Business is
primarily conducted in, and ICE has offices in, the United States, Canada, the
United Kingdom and Singapore, (d) Executive is, and is expected to continue to
be during the Term, intimately involved in the Business wherever it operates,
and Executive will have access to certain confidential, proprietary information
of ICE, (e) this Section 9(g) is intended to provide fair and reasonable
protection to ICE in light of the unique circumstances of the Business and (f)
ICE would not have entered into this Employment Agreement but for the covenants
and agreements set forth in this Section 9(g). Executive therefore agrees that
Executive shall not while employed with this Employment Agreement and thereafter
during the Restricted Period, assume or perform, directly or indirectly, any
responsibilities and duties that are substantially similar to those Executive
performs for ICE on the date Executive executes this Employment Agreement for or
on behalf of, or act as a management consultant or strategic consultant for or
on behalf of, or own, control or loan money to, any other corporation,
partnership, venture, or other business entity that engages in the Business in
the United States, Canada, the United Kingdom or Singapore; provided, however,
that Executive may own up to five percent (5%) of the stock of a publicly traded
company that engages in such competitive business so long as Executive is only a
passive investor and is not actively involved in such company in any way that is
inconsistent with this Section 9(g).


(h)Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 9 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable
and necessary to protect ICE’s and its affiliates’ legitimate business
interests. ICE in addition shall have the right to take such other action as ICE
deems necessary or appropriate to compel compliance with the provisions of this
Section 9.


(i)Remedy for Breach. Executive agrees that the remedies at law for ICE for any
actual or threatened breach by Executive of the covenants in this Section 9
would be inadequate and that ICE shall be entitled to specific performance of
the covenants in this Section 9, including entry of an ex parte, temporary
restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 9, or both, or
other appropriate judicial remedy, writ or order, without requirement of posting
a bond or other security, in addition to any damages and legal expenses which
ICE may be legally entitled to recover. Executive acknowledges and agrees that
the covenants in this Section 9 shall be construed as agreements independent of
any other provision of this or any other agreement between ICE and Executive,
and that the existence of any claim or cause of action by Executive against ICE,
whether predicated upon this Employment Agreement or any other agreement, shall
not constitute a defense to the enforcement by ICE of such covenants.


10.No Waiver. Except for the notice described in Section 19(a), no failure by
either ICE or Executive at any time to give notice of any breach by the other
of, or to require compliance with, any condition or provision of this Employment
Agreement shall be deemed a waiver of any provisions or conditions of this
Employment Agreement.


11.Choice of Law and Courts. This Employment Agreement shall be governed by New
York law, and (subject to Section 16) any action that may be brought by either
ICE or Executive involving the enforcement of this Employment Agreement or any
rights, duties, or obligations under this Employment Agreement, shall be brought
exclusively in the state or federal courts sitting in New York, New York, and
Executive consents and waives any objection to personal jurisdiction and venue
in these courts for any such action.




10

--------------------------------------------------------------------------------





12.Assignment and Binding Effect. This Employment Agreement shall be binding
upon and inure to the benefit of ICE and any successor to all or substantially
all of the business or assets of ICE. ICE may assign this Employment Agreement
to any affiliate or successor, and no such assignment shall be treated as a
termination of Executive’s employment under this Employment Agreement, and
references to “ICE” shall also be deemed to refer to any such affiliate or
successor. Executive’s rights and obligations under this Employment Agreement
are personal and shall not be assigned or transferred. Any such assignment or
attempted assignment by Executive shall be null, void, and of no legal effect.


13.Entire Agreement. This Employment Agreement replaces and supersedes any and
all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with ICE, including the Former
Agreement and this Employment Agreement constitutes the entire agreement of ICE
and Executive with respect to such terms and conditions.


14.Amendment. Except as provided in Section 15, no amendment or modification to
this Employment Agreement shall be effective unless it is in writing and signed
by an authorized representative of ICE and by Executive.


15.Severability. If any provision of this Employment Agreement (including but
not limited to any covenant contained in Section 9) shall be found invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render such
provision valid and enforceable, or shall be deemed excised from this Employment
Agreement, as may be required under applicable law, and this Employment
Agreement shall be construed and enforced to the maximum extent permitted by
applicable law, as if such provision had been originally incorporated in this
Employment Agreement as so modified or restricted, or as if such provision had
not been originally incorporated in this Employment Agreement, as the case may
be.


16.Arbitration. ICE shall have the right to obtain an injunction or other
equitable relief arising out of Executive’s breach of the provisions of
Section 9 of this Employment Agreement. However, any other controversy or claim
arising out of or relating to this Employment Agreement or any alleged breach of
this Employment Agreement, or any other claim arising out of or relating to
Executive’s employment by ICE, shall be settled by binding arbitration in New
York, New York in accordance with the rules of the American Arbitration
Association then applicable to employment-related disputes, and a judgment upon
the arbitration award may be entered by any court of competent jurisdiction. The
arbitration shall be conducted by a single arbitrator selected in accordance
with the applicable rules of the American Arbitration Association. The
arbitrator shall be empowered to award any category of damages that would be
available to the parties under applicable law. ICE shall be responsible for
paying the reasonable fees of the arbitrator, unless the fees are otherwise
allocated by the arbitrator consistent with applicable law.


Initials of the parties expressly assenting to the arbitration provision in
Section 16:
_____/s/ BJ_________________________
Executive’s initials
_________/s/ DF_____________________
Initials of ICE representative



17.Executive’s Legal Fees and Expenses. ICE shall have no obligation under the
terms of this Employment Agreement to reimburse Executive for any of Executive’s
legal fees and expenses for any claims under this Employment Agreement that are
unrelated to a Change in Control. ICE shall reimburse Executive for Executive’s
reasonable legal fees and expenses incurred in connection with any claim made
with respect


11

--------------------------------------------------------------------------------





to Executive’s rights under Section 7(c); provided, that such reimbursement
shall be subject to recoupment by ICE if Executive’s claim is found to have been
brought in bad faith.


18.Representations. Executive represents and warrants to the Company that
Executive is under no contractual or other binding legal restriction which would
prohibit Executive from entering into and performing under this Employment
Agreement or that would limit the performance Executive’s duties under this
Employment Agreement.


19.Miscellaneous.


(a)Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail or overnight courier. Notices to ICE
shall be sent to 5660 New Northside Drive, Third Floor, Atlanta, Georgia 30328,
Attention: Corporate Secretary. Notices and communications to Executive shall be
sent to the address Executive most recently provided to ICE.


(b)Counterparts. This Employment Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same Employment Agreement. An electronic signature is a permissible
means of executing this Employment Agreement.


(c)Headings; References. The headings and captions used in this Employment
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Employment Agreement. Any reference to a
“section” shall be to a section of this Employment Agreement absent an express
statement to the contrary.


(d)Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A or to the extent any provision
in this Agreement must be modified to comply with Section 409A (including,
without limitation, Treasury Regulation 1.409A-3(c)), such provision shall be
read, or shall be modified (with the mutual consent of the parties, which
consent shall not be unreasonably withheld), as the case may be, in such a
manner so that all payments due under this Agreement shall comply with Section
409A. In no event may Executive, directly or indirectly, designate the calendar
year of payment. To the extent Executive would otherwise be entitled to any
payment or benefit under this Employment Agreement or any plan or arrangement of
ICE or its affiliates, that constitutes “deferred compensation” subject to
Section 409A and that if paid during the six (6) months beginning on the date of
termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by ICE), the payment will be paid to Executive
on the earlier of the first day of the seventh month following Executive’s date
of termination, a change in ownership or effective control of ICE (within the
meaning of Section 409A) or Executive’s death. In addition, any payment or
benefit due upon a termination of Executive’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to Executive only upon a “separation from service” as defined in Treas.
Reg. Section 1.409A-1(h). To the extent applicable, each payment made under this
Employment Agreement shall be deemed to be a separate payment, amounts payable
under Section 7 of this Employment Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treas. Reg. Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treas. Reg. Section 1.409A-1 through
1.409A-6. Notwithstanding anything to the contrary in this Employment Agreement
or elsewhere, any payment or benefit under this Employment Agreement or
otherwise that is exempt from Section 409A


12

--------------------------------------------------------------------------------





pursuant to Treas. Reg. Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of Executive’s second taxable
year following Executive’s taxable year in which the “separation from service”
occurs; and provided further that such expenses shall be reimbursed no later
than the last day of Executive’s third taxable year following the taxable year
in which Executive’s “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit under this Employment
Agreement is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.


(e)Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Employment Agreement income taxes and payroll taxes that are
required to be withheld pursuant to any applicable law or regulation or as
permissible under ICE’s standard payroll practices and policies for senior
executives.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.


INTERCONTINENTAL EXCHANGE HOLDINGS, INC.
 
EXECUTIVE
By:
/s/ Doug Foley
 
/s/ Benjamin Jackson
 
Doug Foley
SVP, HR & Administration
 
Benjamin Jackson







13